Name: Council Decision 2011/859/CFSP of 19Ã December 2011 amending Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  international affairs;  technology and technical regulations
 Date Published: 2011-12-21

 21.12.2011 EN Official Journal of the European Union L 338/55 COUNCIL DECISION 2011/859/CFSP of 19 December 2011 amending Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/232/CFSP of 26 April 2010 renewing restrictive measures against Burma/Myanmar (1), and in particular Article 14 thereof, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar. (2) The information relating to one entity on the list in Annex I to Decision 2010/232/CFSP should be updated. (3) Annex I to Decision 2010/232/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2010/232/CFSP, the entry for Mayar (H.K) Ltd shall be replaced by the following: Mayar India Ltd (Yangon Branch) 37, Rm (703/4), Level (7), Alanpya Pagoda Rd, La Pyayt Wun Plaza, Dagon, Yangon. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 December 2011. For the Council The President M. KOROLEC (1) OJ L 105, 27.4.2010, p. 22.